Adams, J.,
dissenting. Residence, in my opinion, can be predicated only of a person natural or artificial. A partnership, as distinguished from the members composing it, is neither.
.Besides, it appears to me that, in any view, the mere fact that a partnership maintains, for the transaction of its business, an established agent in a county where neither partner resides, cannot constitute the partnership a resident of such county. There is no pretense that an individual would become a resident of a county by merely transacting buisness therein through an established agent, and I am not able to see that a different rule should be applied to a partnership.
Mr. Justice Reed concurs in this dissent.